Citation Nr: 1733292	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-42 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 09, 2016 for service-connected radiculopathy of the left lower extremity associated with degenerative changes of the thoracolumbar spine.

2.  Entitlement to service connection for a left hip disability associated with a left knee strain, to include arthritis of the hip and pelvis and a left hip strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to August 1992 and from June 1997 to January 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2016 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified in a hearing at the Indianapolis, Indiana RO before a Rating Veteran Service Representative in January 2010.  A transcript of the hearing is of record.

Although the Veteran submitted a claim specifically addressing arthritis of his left hip and pelvis in March 2010, the Board has recharacterized the issue as claim for a left hip disability associated with a left knee strain, to include arthritis of the hip and pelvis and a left hip strain.  The medical evidence of record indicates that X-rays of the Veteran's hip and pelvis showed some degree of abnormality, as described in detail below, and he has also been diagnosed as having a left hip strain.  The Veteran cannot be required to know whether the symptoms he is claiming service connection for are related to arthritis or another left hip disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for a left hip disability associated with a left knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for radiculopathy of the left lower extremity associated with degenerative changes of the thoracolumbar spine, claimed as a sciatic nerve condition of the hip and lower back, was received on July 28, 2008.

2.  Service connection for radiculopathy of the left lower extremity associated with degenerative changes of the thoracolumbar spine, claimed as a sciatic nerve condition of the hip and lower back, was awarded in a July 2016 rating decision.  

3.  Resolving all doubt in favor of the Veteran, the evidence indicates that entitlement to service connection for radiculopathy of the left lower extremity associated with degenerative changes of the thoracolumbar spine, claimed as a sciatic nerve condition of the hip and lower back, arose on May 03, 2010.


CONCLUSION OF LAW

The criteria for an earlier effective date of May 03, 2010, but not earlier, for the award of service connection for radiculopathy of the left lower extremity associated with degenerative changes of the thoracolumbar spine are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the effective date assigned for a grant of entitlement to service connection for radiculopathy of the left lower extremity associated with degenerative changes of the thoracolumbar spine.  Courts have held that once the benefit claimed is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

As for VA's duty to assist, the Board notes that the Veteran has not alleged and the record does not show that there is outstanding evidence relevant to the issue of an earlier effective date for entitlement to service connection for radiculopathy of the left lower extremity associated with degenerative changes of the thoracolumbar spine.  All of the pertinent information is of record.  As such, the Board finds that VA has fulfilled its duty to assist.  Accordingly, there is no prejudice to the Veteran in proceeding to consider his claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The Veteran initiated his claim for service connection of the left lower extremity associated with degenerative changes of the thoracolumbar spine, claimed as a sciatic nerve condition of the hip and lower back, on August 28, 2008, stating that he had sciatic nerve problems.  Although the Veteran was not service connected for radiculopathy of the left lower extremity associated with degenerative changes of the thoracolumbar spine until July 2016, the medical evidence of record indicates that an earlier effective date is warranted based upon the date entitlement to the benefit arose.  Specifically, a May 03, 2010 VA spine examination indicated that he experienced sciatic neuropathy associated with the degenerative changes to his thoracolumnar spine.
In a November 2009 VA contract examination, the Veteran reported experiencing constant pain in his left leg that traveled into his left buttock.  The examiner noted a loss of range of motion and pain on motion of his hip and lower back.  The examiner stated that there was no pathology found for a sciatic nerve condition of the hip and low back, but that the Veteran appeared mildly to moderately affected by his lumbar spine.  The also examiner stated that no nerve condition was found upon examination and the he was unable to comment on the reduced and painful motion, as they were unrelated to the nerve condition.  However, the examiner did not provide a basis for how he arrived at these conclusions, and accordingly they are of limited probative value.  

A May 2010 VA spine examination indicated that the Veteran had a normal range of motion, but that there was tenderness and pain on motion.  The examiner also noted that the Veteran had a history of leg or foot weakness, fatigue, decreased motion, stiffness, weakness, and spasms.  An MRI of his lower back revealed that he had mild degenerative changes of the lumbar spine, and the examiner opined that they were at least as likely as not related to his service-connected left knee strain and left ankle condition.  Importantly, the examiner also indicated that a problem associated with the diagnosis was sciatic radiculopathy.  This represents the first medical finding of sciatic radiculopathy related to the Veteran's service-connected degenerative changes to his thoracolumbar spine.

The same examiner who conducted the Veteran's November 2009 VA contract examination conducted another VA contract examination in August 2010 concerning, in relevant part, his claimed sciatic radiculopathy.  The examiner again noted a limited range of motion and pain on motion related to the Veteran's lower back.  The examiner rendered a diagnosis of minor spondylosis in the lower cervical spine, a lumbar strain, and minor complex thoracic scoliosis.  The examiner opined that the Veteran's back condition with sciatic radiculopathy was less likely as not related to his left ankle condition; however, the examiner again failed to adequately explain the bases for his conclusion.  The examiner noted that the Veteran was involved in martial arts until 2004, when he left due to left calf pain and difficulty with stretching, but did not indicate if or how this related to his back condition with sciatic radiculopathy.  Therefore, the Board also finds that this opinion is of limited probative value.

The Veteran underwent a VA electrodiagnostic study of his lower extremities in April 2012.  The study was normal and the performing physician noted that there was no electrophysiologic evidence of a left lumbosacral radiculopathy or compression neuropathy involving the tested nerves.  However, subsequent medical records indicate that the Veteran continued to claim experiencing pain associated with his left sciatic nerve after the procedure.

In a May 2016 VA examination, the examiner noted that the Veteran had a history of intermittent left sciatica with radiation into the left thigh to the knee.  The examiner indicated that he had moderate intermittent pain of the left lower extremity involving the sciatic nerve and described the radiculopathy as severe.  In a June 2016 addendum to the May examination, the examiner stated that the Veteran's radiculopathy was due to his lumbar spondylosis.  In the May examination, the examiner listed the date of diagnosis for lumbar spondylosis as 2010 and indicated in the June addendum that the basis of the diagnosis was the May 2010 lumbar spine MRI.

Based upon the medical evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that entitlement to service connection for radiculopathy of the left lower extremity associated with degenerative changes of the thoracolumbar spine arose as of the Veteran's May 03, 2010, VA examination.

As previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
 § 3.400(b)(2).  Here, the date of receipt of claim is prior to the date that the medical evidence demonstrates entitlement to service connection arose, and accordingly the effective date for service connection will be the latter of the two dates.  Thus, the Board finds that the Veteran is entitled to an effective date of May 03, 2010 for his service-connected radiculopathy of the left lower extremity associated with degenerative changes of the thoracolumbar spine.

ORDER

Entitlement to an effective date of May 03, 2010, but not earlier, for service connection for radiculopathy of the left lower extremity associated with degenerative changes of the thoracolumbar spine is granted.


REMAND

The Veteran contends that service connection is warranted for arthritis of his left hip and pelvis, as secondary to his service-connected left knee strain.

In a November 2008 VA examination , a review of X-rays of the Veteran's hip revealed that his joint space had sclerosis and small osteophytes, there was no fracture or dislocation, and his pelvic ring was intact.  The examiner indicated that there was small a sclerotic focus seen at the intertrochanteric region of the left proximal femur of uncertain etiology, and opined that it could represent a bone island.  He concluded that his pain in the left hip and pain in the right knee could be diagnosed as a strain until other appropriate testing has been completed.  The examiner did not specify what testing he was referring to, and it is unclear from the record if any such testing was completed.

The August 2010 VA contract examiner referenced in the decision above also diagnosed the Veteran with a chronic left hip strain, but indicated that the condition was not related to his service-connected left knee strain.  Similar to the opinion he gave related to the Veteran's sciatic radiculopathy, the examiner stated that the Veteran reported an ankle injury causing hip problems in 1998 and that he left martial arts classes in 2004 due to soreness of the left calf and increasing difficulty stretching.  However, the examiner again failed to provide an explanation as to how these facts related to his conclusion.  Additionally, the examiner indicated that the Veteran's left hip X-ray was normal, contrary to the November 2008's examiner's findings.  Accordingly, the Board finds the opinion to be inadequate.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The record indicates that there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, that the Veteran's symptoms may be caused or aggravated by a service-connected disability, and the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, a VA examination, including all appropriate testing, is necessary to diagnose any current left hip disability, and to determine if any such disability is related to the Veteran's military service or his service-connected disabilities.  

Also, since the record indicates that the Veteran continues to receive VA treatment for his service-connected conditions, updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA post-service treatment records from May 2016 to present.

2.  After obtaining any necessary authorizations from the Veteran, associate with the claims file any outstanding private treatment records relevant to the issue currently on appeal.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine if it is at least as likely as not that any current left hip disability, to include arthritis of the hip and pelvis and a left hip strain, was caused or aggravated by the Veteran's active duty service or a service-connected disability.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


